UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7260



THOMAS A. CRUMP,

                                              Plaintiff - Appellant,

          versus


MARK C. CHRISTIE, in his personal capacity as
Commissioner, State Corporation Commission;
THEODORE V. MORRISON, JR., in his personal
capacity as Commissioner, State Corporation
Commission; JUDITH WILLIAMS JAGDMANN, in her
personal capacity as Commissioner, State
Corporation Commission; LARRY E. DURBIN, in
his    personal    capacity   as    Assistant
Commissioner, Customer Service, Department of
Taxation; MICHAEL G. FOJTIK, in his personal
capacity as Senior Auditor, Department of
Taxation, Tobacco Unit,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:07-cv-00244-JRS)


Submitted:   December 20, 2007         Decided:     December 28, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Thomas A. Crump, Appellant Pro Se. A. Ann Berkebile, Philip Reed
DeHass, STATE CORPORATION COMMISSION OF VIRGINIA, Richmond,
Virginia; Flora Townes Hezel, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Thomas      A.   Crump   appeals   the   district    court’s    order

dismissing his 42 U.S.C. § 1983 (2000) complaint. We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.               Crump v. Christie,

No. 3:07-cv-00244-JRS (E.D. Va. Aug. 7, 2007).                 We deny Crump’s

motion to recuse judges of this court that smoke from this case.

We   dispense   with    oral   argument   because     the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     - 3 -